UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-7201


DEANDRE JOHNSON,

             Petitioner – Appellant,

      v.

SUPERINTENDENT RAPPAHANNOCK REGIONAL JAIL; HAROLD W.
CLARKE, Director of the Virginia Department of Corrections,

             Respondents – Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:19-cv-00562-RAJ-LRL; 2:20-cv-
00054-RAJ-LRL)


Submitted: October 22, 2020                                   Decided: October 27, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deandre Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Deandre Johnson seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing Johnson’s 28 U.S.C. § 2254

petitions without prejudice for failure to exhaust state court remedies. The order is not

appealable unless a circuit justice or judge issues a certificate of appealability. See

28 U.S.C. § 2253(c)(1)(A).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists could find the district court’s assessment of the

constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017).

When the district court denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable and that the petition states a

debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134,

140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Johnson has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We grant Johnson’s motion to amend/supplement, deny Johnson’s

motions for bail, and deny as moot Johnson’s motion to expedite. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              DISMISSED



                                            2